DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 8/11/2021 are entered for prosecution. Claims 21, 23, 25, and 27-30 remain pending in the application.

Allowable Subject Matter
Claims 21, 23, 25, and 27-30 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “transmitting capability information about whether the terminal is capable of multiplexing in a given time a short uplink control channel format having a time duration and a long uplink control channel format having a longer time duration than the time duration of the short uplink control channel format, in time-division- multiplexing (TDM); receiving higher layer signaling and downlink control information used for multiplexing the short uplink control channel format and the long uplink control channel format in the given time, wherein the higher layer signaling and the downlink control information are determined based on the capability information; and multiplexing the short uplink control channel format and the long uplink control channel format in the given time based on the higher layer signaling and the downlink control information, wherein frequency hopping is applied to the long uplink control channel format“ as recited in claims 21 and 28-30. Listed below are the closet arts found:

Jung et al. (US 20180132264 A1, hereafter Jung) –  discloses wherein capability information ([0038] [0111] hardware capability of UE) is about whether a terminal is capable of multiplexing (Figs.7A-D, [0038] Disclosed herein are methods to enable low-latency communication with low guard period (“GP”) overhead, to multiplex physical channels for supporting communications with various latency requirements concurrently (e.g., mixed low-latency traffic and normal traffic), and to use both short physical uplink control channels (“PUCCH”) and long PUCCH. As used herein, “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot. In contrast, a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot. Generally, the long PUCCH spans the entire slot (just like an LTE PUCCH); however, a long PUCCH may be shorter than the entire slot, e.g., to allow for narrowband retuning in a band-limited UE and/or for transmission of sounding reference signals (“SRS”). A UE may multiplex short PUCCH and long PUCCH based on UE beamforming architectures/hardware capability and deployment scenarios. [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time.; Because a UE may multiplex short PUCCH and long PUCCH in a given slot based on UE hardware capability, hardware capability of UE is about whether the UE is capable of multiplexing in a given slot the format of short PUCCH and the format of long PUCCH) in a given time (Figs.7A-D, 1 slot duration; [0068] a given slot) a short uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of short PUCCH, Fig.7A, [0131] the format of short PUCCH for UCI 722; See also Figs.7B-D for more examples of the format of short PUCCH) having a time duration (Figs.7A-D, [0038] “short” PUCCH refers to a PUCCH that spans one or two OFDM symbols in the slot) and a long uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720; See also Figs.7B-D for more examples of the format of long PUCCH) having a longer time duration than the time duration of the short uplink control channel format (Figs.7A-D, [0038] a “long” PUCCH refers to a PUCCH that spans more than two symbols of the slot), in time-division-multiplexing (TDM) (Fig.7A, [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.; See also Figs.7B-D for more examples of short PUCCH multiplexed with long PUCCH in the time domain); and 
multiplexing (Fig.7A, [0068] From a network (system) perspective, long and short PUCCHs may be multiplexed in a given slot. For a given UE 205, the UE can be configured with using both long and short PUCCHs, unless it is in transmit (Tx) power-limited conditions for all serving TRPs (e.g., for both the macro BS 310 and the low-power nodes 315). [0111] The UE 205 transmits the short PUCCH (e.g., containing the UCI 635) in slot n at the expected location. Depending on the hardware capability of the UE 205 and network deployment scenarios, the UE 205 may optionally transmit long PUSCH (or long PUCCH) during the overlap time. Note that the UCI 635 contains the HARQ-ACK feedback for the downlink data 630. [0124] FIGS. 7A-7D show exemplary uses of a slot from the system perspective in non-paired spectrum. Here, the slot comprises 7 OFDM (or DFT-S-OFDM) symbols with symbol duration of T. Throughout FIG. 7A-7D, ‘UCI’ occupying 1 symbol depicts short PUCCHs, and ‘UCI’ occupying more than 2 symbols corresponds to long PUCCHs. Short PUCCHs may be frequency division multiplexed with short UL data channels (e.g., PUSCH also occupying one or two symbol periods), long UL data channels (e.g., PUSCH occupying more than 2 symbol periods), and/or long PUCCH in the last symbol period. [0132] In another embodiment, one of the UCI 712 and UCI 720 (hence long PUCCH) as well as at least one of the UCI 722 and UCI 726 (hence short PUCCH) are transmitted by the same UE, and thus an example of short PUCCH multiplexed with long PUCCH in the time and frequency domain.) the short uplink control channel format (Figs.7A-D, [0111] [0124] the format of short PUCCH) and the long uplink control channel format (Figs.7A-D, [0038] [0068] [0111] the format of long PUCCH, Fig.7A, [0132] the format of long PUCCH for UCI 712 and UCI 720) in the given time (Figs.7A-D, 1 slot duration; [0068] a given slot).
However, Jung does not disclose transmitting the capability information; receiving higher layer signaling and downlink control information used for multiplexing the short uplink control channel format and the long uplink control channel format in the given time, wherein the higher layer signaling and the downlink control information are determined based on the capability information; the multiplexing of the short uplink control channel format and the long uplink control channel format in the given time being based on the higher layer signaling and the downlink control information; and wherein frequency hopping is applied to the long uplink control channel format.

Gao et al. (US 20190174492 A1, hereafter Gao) – discloses transmitting ([0004] The traditional TTI refers to one sub-frame defined in the LTE system, that is, a TTI with a length of 1 ms; the short TTI refers to a TTI with a transmission length of less than 1 ms. It is determined that uplink channels supporting short TTI transmission at least include a short physical uplink control channel (s-PUCCH, Short Physical Uplink Control CHannel) and a short physical uplink shared channel (s-PUSCH, Short Physical Uplink Shared CHannel). [0128] As shown in FIG. 2, the present disclosure provides in some embodiments a data transmission method including: Step 21: determining, by a base station, data transmitted in the first TTI length and/or data transmitted in the second TTI length that are processed by a terminal in a same sub-frame based on capability reported by the terminal or a predefined rule, the data including a shared channel and/or a control channel; wherein the first TTI length is less than the second TTI length.) the capability information ([0128] capability reported by the terminal); receiving ([0191] For Modes 1, 2 and 3, the configuration signaling may be high level signaling or in a physical downlink control channel.) higher layer signaling and downlink control information ([0191] high level signaling or in a physical downlink control channel.) associated with multiplexing ([0004] The traditional TTI refers to one sub-frame defined in the LTE system, that is, a TTI with a length of 1 ms; the short TTI refers to a TTI with a transmission length of less than 1 ms. It is determined that uplink channels supporting short TTI transmission at least include a short physical uplink control channel (s-PUCCH, Short Physical Uplink Control CHannel) and a short physical uplink shared channel (s-PUSCH, Short Physical Uplink Shared CHannel). [0128] As shown in FIG. 2, the present disclosure provides in some embodiments a data transmission method including: Step 21: determining, by a base station, data transmitted in the first TTI length and/or data transmitted in the second TTI length that are processed by a terminal in a same sub-frame based on capability reported by the terminal or a predefined rule, the data including a shared channel and/or a control channel; wherein the first TTI length is less than the second TTI length.) a short uplink control channel format ([0004] the short TTI, [0128] the first TTI length that is less than the second TTI length.) and ([0004] The traditional TTI refers to one sub-frame defined in the LTE system, that is, a TTI with a length of 1 ms, [0128] the second TTI length.) in a given time (Fig.4, same time slot0, [0128] a same sub-frame). 
However, Gao does not discloses wherein higher layer signaling and downlink control information are used for multiplexing the short uplink control channel format and the long uplink control channel format in the given time; the higher layer signaling and the downlink control information are determined based on the capability information; the multiplexing of the short uplink control channel format and the long uplink control channel format in the given time being based on the higher layer signaling and the downlink control information; and wherein frequency hopping is applied to the long uplink control channel format.

Tiirola et al. (US 20180227949 A1, hereafter Tiirola) – discloses wherein frequency hopping is applied to the long uplink control channel format ([0044] This is the case especially, when applying frequency hopping for PUCCH (intra-slot frequency hopping can be seen as a mandatory requirement for long PUCCH since it has a performance impact).)
However, Tiirola does not discloses wherein higher layer signaling and downlink control information are used for multiplexing the short uplink control channel format and the long uplink control channel format in the given time; the higher layer signaling and the downlink control information are determined based on the capability information; the multiplexing of the short uplink control channel format and the long uplink control channel format in the given time being based on the higher layer signaling and the downlink control information.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOO JEONG/
Primary Examiner, Art Unit 2473